SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

768
CAF 11-01910
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF PAMELA A. BROWN,
PETITIONER-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RALPH PATTERSON, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

SANDRA FISHER SWANSON, ATTORNEY FOR THE CHILDREN, AUGUSTA, GEORGIA.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered July 20, 2011 in a proceeding pursuant
to Family Court Act article 6. The order directed that respondent’s
visitation with the children shall be supervised.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, and the matter is
remitted to Family Court, Chautauqua County, for further proceedings
on the amended petition in accordance with the following Memorandum:
We agree with respondent-appellant (respondent) in appeal Nos. 1 and 2
that Family Court erred in relieving his assigned counsel after the
modification petition, which sought full legal custody of the three
children at issue, was amended to seek only a modification of
respondent’s visitation (amended petition). While this appeal was
pending, we held that respondents in visitation proceedings are
entitled to assigned counsel (see Matter of Wright v Walker, 103 AD3d
1087, 1088, citing Matter of Samuel v Samuel, 33 AD3d 1010, 1010-1011;
Matter of Wilson v Bennett, 282 AD2d 933, 934). We therefore reverse
the orders in appeal Nos. 1 and 2, pursuant to which respondent was
afforded only supervised visitation with his two biological sons, and
only supervised visitation with his stepson, respectively, and we
remit the matter in each appeal to Family Court for further
proceedings on the amended petition. In view of our determination, we
dismiss as academic respondent’s appeal from the order in appeal No.
3, which denied respondent’s subsequent motion to vacate the orders in
appeal Nos. 1 and 2 (see Carlson v Carlson, 248 AD2d 1026, 1028).

     Finally, respondent’s contention with respect to the court’s
dismissal of his violation petition is not properly before us inasmuch
as “ ‘[n]o appeal lies from a mere decision’ ” (Meenan v Meenan, 103
AD3d 1277, 1278; see Kuhn v Kuhn, 129 AD2d 967, 967; see also CPLR
                          -2-                  768
                                         CAF 11-01910

5512 [a]).




Entered:   July 5, 2013         Frances E. Cafarell
                                Clerk of the Court